UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6161


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RONALD CHISHOLM,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:14-cr-00132-RGD-LRL-1)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Chisholm, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald Chisholm appeals the district court’s order denying Chisholm’s motion for

appointment of counsel to aid him in determining whether Chisholm qualifies for relief

under the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194, and finding Chisholm was

ineligible for relief under the Act. On appeal, we confine our review to the issues raised in

the Appellant’s brief. See 4th Cir. R. 34(b). Because Chisholm’s informal brief does not

challenge either aspect of the district court’s disposition, Chisholm has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2